Citation Nr: 0730201	
Decision Date: 09/25/07    Archive Date: 10/01/07

DOCKET NO.  99-22 314A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for tinea 
pedis, tinea corporis, tinea cruris, and onychomycosis, prior 
to September 16, 2005.

2.  Entitlement to a rating in excess of 60 percent for tinea 
pedis, tinea corporis, tinea cruris, and onychomycosis, since 
September 16, 2005.

3.  Entitlement to service connection for arthritis, claimed 
as secondary to the service-connected skin disability. 

4.  Entitlement to service connection for a respiratory 
disorder, claimed as secondary to the service-connected skin 
disability.

5.  Entitlement to service connection for sexual dysfunction 
or other genitourinary disorder, claimed as secondary to the 
service-connected skin disability.

6.  Entitlement to a total disability rating based on 
individual unemployability.

7.  Entitlement to an initial rating in excess of 30 percent 
for adjustment disorder. 
REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1975 to January 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in August 1998, 
January 2002, and June 2006 by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, 
which denied entitlement to the benefits currently sought on 
appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks a higher evaluation for his service-
connected skin disability.  In May 2005, the Board remanded 
the claim in part, so that a medical opinion would be 
obtained on the question of whether the veteran's skin 
disorder would be better classified as an autoimmune 
disorder, such as lupus erythematosus.  Although the veteran 
underwent further VA examination in September 2005, the 
requested opinion was not rendered.  As a remand by the Board 
confers on the claimant, as a matter of law, the right to 
compliance with the remand orders, an addendum to the 2005 
examination must be sought now.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

The veteran also seeks a total disability rating based on 
individual unemployability (TDIU).  Although there are 
several opinions of record that indicate that the veteran 
became unfit for duty as a fire fighter due to his service-
connected skin and adjustment disabilities, there is no 
opinion as to whether the veteran's service-connected 
disabilities alone produce an impairment so severe that it is 
impossible for the average person to follow a substantially 
gainful occupation, to include non-fire fighting work.  A 
medical opinion of this nature should be sought.  

The veteran also seeks service connection on a secondary 
basis for arthritis, a respiratory disorder, and a sexual 
dysfunction disorder, all claimed as due to the service-
connected skin disability.  In support of his claim, he has 
submitted much argument and independent medical research, as 
well as medical opinions linking each disorder to his skin 
disability.  Given the repetition of many phrases in each 
opinion, however, it seems that they were drafted by one 
individual.  Compare, e.g., the September 2000 letter titled 
Neurologic Specialists, with Dr. R.C. as the signatory, with 
the undated letter titled Medical Specialists of the Palm 
Beaches, with Dr. J.B. as the signatory.  The veteran is 
invited to submit non-photocopied opinions from his treating 
physicians on original letterhead.  

Despite the vast amount of argument submitted by and on 
behalf of the veteran, there is a dearth of actual medical 
evidence upon which the benefits sought may be granted.  It 
appears from the record that the veteran receives regular 
treatment from the West Palm Beach VA outpatient clinic, yet 
consistent records have not been retrieved since July 1999.  
The veteran was denied workers' compensation benefits in 
October 2002, apparently based on evidence that links his 
service-connected disability to the claimed disorders, though 
the actual medical records relied upon are not of record.  It 
also appears that the veteran received regular treatment from 
the Metro-Dade Fire Fighters Wellness Clinic, from October 
2002 until his retirement in 2007, though none of these 
clinical records have been associated with the file.  Lastly, 
the Board's May 2005 remand instructed that records be 
retrieved from the veteran's treating physicians who 
submitted medical nexus opinions.  Although correspondence to 
the veteran in June 2005 requested that he execute releases 
of information for these private physicians, the veteran did 
not do so.  Because, however, the claims must be remanded on 
other grounds, another attempt should be made to obtain 
records from these physicians.

Of the medical evidence that is of record, there is a 
September 2005 dermatology and rheumatology VA examination, 
at which point it was determined that there was no evidence 
of psoriasis or psoriatic arthritis, and if there were, there 
would be no relation to the veteran's fungal skin disability.  
However, a November 2005 whole body scan indicated bilateral 
symmetrical bone and joint uptake, which "may reflect 
inflammatory arthritis such as psoriatic arthritis."  There 
is also a June 2007 West Palm Beach VA outpatient clinic 
progress note penned by a dermatologist, who references the 
veteran's tinea corporis and onychomycosis and indicates that 
"both conditions are related to Trichophyton species which 
in certain individuals there appears to be a depressed immune 
response resulting in serial reinfections on the skin and can 
act as a trigger as occurs in [the veteran] with regards to 
his asthma and reactive arthritis."  Based on the 
inconsistencies of the record, the veteran should undergo a 
comprehensive rheumatology examination to determine the 
presence of any type of inflammatory arthritis and whether it 
is related to his skin disability.  He should also undergo a 
comprehensive respiratory examination to determine the 
presence of any type of lung disorder and whether it is 
related to his skin disability. 

Referable to the claim for sexual dysfunction, an opinion was 
rendered in November 2001 by a VA physician indicating that 
the veteran's use of the topical autoimmune therapy 
Ketoconazole was not the cause of his erectile dysfunction.  
However, the records show that the veteran has consistently 
been placed on the tablet form of this drug, which may have 
different side effects.  An opinion should be sought on this 
issue.

In May 2007, the veteran filed a notice of disagreement with 
a June 2006 rating decision granting service connection for 
adjustment disorder, and specifically, with the initial 30 
percent rating assigned.  As the notice was filed with the 
AMC and then forwarded to the Board, the RO has not yet had 
an opportunity to issue a statement of the case on this 
issue.  Regardless, an unprocessed notice of disagreement 
should be remanded, not referred, to the RO for issuance of a 
statement of the case.  Manlincon v. West, 12 Vet. App. 238 
(1999).  

During the pendency of the appeal, the notice requirements 
under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2006) have 
been interpreted to apply to all aspects of service 
connection claims, to include the initial disability rating 
and effective date elements of the claims.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Corrective notice should be sent to the veteran to so comply. 

While the further delay of this case is regrettable, due 
process considerations require such action.  Accordingly, the 
case is REMANDED for the following action:

1.  Notify the veteran of the information and 
evidence necessary to substantiate his claims for 
increased ratings and for secondary service 
connection, to include the rating criteria by 
which a disability granted service connection 
will be evaluated and how the effective date of 
that grant will be assigned.

2.  Obtain VA outpatient clinical records from 
the West Palm Beach clinic from July 1999 to the 
present.

3.  Obtain records from Florida Department of 
Labor and Employment Security, Division of 
Workers' Compensation, relative to the veteran's 
October 2002 denial of benefits.

4.  Request that the veteran execute releases of 
medical information in favor of the following: 
Metro-Dade Fire Fighters Wellness Clinic (for 
records from October 2002 to the present); Dr. 
J.B. of Medical Specialists of the Palm Beaches, 
Inc, (for records from January 1998 forward); Dr. 
R.C. of Neurologic Specialists (for records from 
January 1998 forward); and, Dr. M.S., of the 
Allergy Specialists of the Palm Beaches, P.A., 
(for records from January 1998 forward).

5.  Schedule the veteran for a VA skin disorders 
examination by a dermatologist.  The claims file 
should be reviewed in conjunction with the 
examination.  All testing deemed necessary should 
be conducted and results reported in detail.  
Based on a review of the file as well as the 
current examination, the dermatologist is asked 
to render an opinion as to whether the veteran's 
skin disorder would be better classified as an 
autoimmune disorder, such as lupus erythematosus, 
as opposed to tinea pedis, tinea corporis, tinea 
cruris, and onychomycosis.  The physician is also 
asked to render an opinion as to whether it is at 
least as likely as not that the veteran's 
erectile dysfunction is due to his repetitive use 
of the oral autoimmune therapy Ketoconazole (as 
opposed to the topical version of the same).  
Attention is invited to the November 2001 opinion 
finding no relation to the use of the topical 
cream.  A rationale for any opinion offered is 
requested.

6.  Schedule the veteran for a VA rheumatology 
examination by a rheumatologist.  The claims file 
should be reviewed in conjunction with the 
examination.  All testing deemed necessary, to 
include radiographic and serologic testing, 
should be conducted and results reported in 
detail.  Specifically at issue is the presence of 
any type of inflammatory arthritis.  The 
physician is asked to render an opinion as to 
whether it is at least as likely as not, 
(probability of fifty percent or more) that such 
arthritis as is found is related to his service-
connected skin disability.  Attention is invited 
to the November 2005 whole body scan and the June 
2007 West Palm Beach VA outpatient clinic 
dermatology note, referable to the fungal species 
Trichophyton and its relation to the veteran's 
arthritis.  A rationale for any opinion offered 
is requested.

7.  Schedule the veteran for a VA respiratory 
examination by a physician.  The claims file 
should be reviewed in conjunction with the 
examination.  All testing deemed necessary, to 
include pulmonary function testing, should be 
conducted and results reported in detail.  If a 
respiratory disorder is diagnosed, the physician 
is requested to render an opinion as to whether 
it is at least as likely as not, (probability of 
fifty percent or more), that such a disorder is 
related to the veteran's service-connected skin 
disability.  Attention is invited to the June 
2007 West Palm Beach VA outpatient clinic 
dermatology note, referable to the fungal species 
Trichophyton, and its relation to the veteran's 
asthma.  The physician is also asked to review 
the file and render an opinion as to whether the 
veteran's service-connected disabilities (as of 
this writing, a skin disorder and an adjustment 
disorder) produce an impairment so severe that it 
would be impossible for the average person to 
follow a substantially gainful occupation, to 
include non-fire fighting work.  A rationale for 
any opinion offered is requested.

8.  Issue a statement of the case for the issue 
of entitlement to an initial rating in excess of 
30 percent for adjustment disorder and notify the 
veteran of the requirement of filing a 
substantive appeal (VA Form 9 or equivalent) 
within 60 days of the mailing of the statement of 
the case to perfect an appeal on this issue.  

9.  Thereafter, readjudicate the issues on 
appeal.  If the determinations remain unfavorable 
to the veteran, he and his representative should 
be furnished a supplemental statement of the case 
which addresses all evidence associated with the 
claims file since the last statement of the case.  
The veteran and his representative should be 
afforded the applicable time period in which to 
respond.


The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
J. E. Day 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



